Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 4/28/2022 has been received; Claims 1-3 & 5-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuerst (USPN 7,234,251).
Regarding Claim 1, Fuerst discloses a method for making an outsole (Figures 16-19, Col. 10, line 52-Col. 12, line 23) comprising the steps of: providing a mold comprising a bottom lid (510), a middle lid (600), a toe cap lid (540), and a top lid (560); wherein said middle lid comprises a middle lid gap (gap, see annotated Figure 19 below); placing a first raw material on said bottom lid (Col. 10, line 59-Col. 11, line 4); pressing said first raw material between said middle lid and said bottom lid (Col. 10, line 59-Col. 11, line 4 & Col. 11, lines 35-61); placing said toe cap lid within said middle lid gap (Col. 11, lines 5-10 & Col. 11, lines 35-61); placing a second raw material on said toe cap lid (Col. 11, lines 5-12); pressing said second raw material between said toe cap and said top lid (Col. 11, lines 8-10), wherein said pressing of said second raw material between said toe cap lid and said top lid define the toe cap and toe region (Figures 16-19). Fuerst does not specifically disclose the step of placing a rigid material onto a top portion of said toe region. However, Savori disclose the use of a rigid material (4) between a mold in a top portion of a toe region (Figure 1). It would have been obvious to one of ordinary skill in the art to include a rigid material between the mold in a top portion of a toe region, as taught by Savori, in order to add strength and support to the toe cap. Therefor the combination of Fuerst and Savori disclose shaping said toe cap by pressing said top portion of said toe region around said rigid material (as modified, Fuerst, Col. 12, lines 19-20, “compression mold” is a form of shaping and pressing & Savor, Figure 1).
Regarding Claim 5, Fuerst discloses said second raw material is a rigid material selected from the group consisting of metal, wood, hard plastics, and combinations thereof (Col. 10, line 60-63 & Col. 13, lines 3-16).
Regarding Claim 6, Fuerst discloses the step of connecting said bottom lid, middle lid, and top lid via a hinge (568).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
   
Claims 1, 5-7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuerst (USPN 7,234,251) in view of Savori (USPN 4,778,145).
Regarding Claim 1, Fuerst discloses a method for making an outsole (Figures 16-19, Col. 10, line 52-Col. 12, line 23) comprising the steps of: providing a mold comprising a bottom lid (510), a middle lid (600), a toe cap lid (540), and a top lid (560); wherein said middle lid comprises a middle lid gap (gap, see annotated Figure 19 below); placing a first raw material on said bottom lid (Col. 10, line 59-Col. 11, line 4); pressing said first raw material between said middle lid and said bottom lid (Col. 10, line 59-Col. 11, line 4 & Col. 11, lines 35-61); placing said toe cap lid within said middle lid gap (Col. 11, lines 5-10 & Col. 11, lines 35-61); placing a second raw material on said toe cap lid (Col. 11, lines 5-12); pressing said second raw material between said toe cap and said top lid (Col. 11, lines 8-10), wherein said pressing of said second raw material between said toe cap lid and said top lid define the toe cap and toe region (Figures 16-19). Fuerst does not specifically disclose the step of placing a rigid material onto a top portion of said toe region. However, Savori disclose the use of a rigid material (4) between a mold in a top portion of a toe region (Figure 1). It would have been obvious to one of ordinary skill in the art to include a rigid material between the mold in a top portion of a toe region, as taught by Savori, in order to add strength and support to the toe cap. Therefor the combination of Fuerst and Savori disclose shaping said toe cap by pressing said top portion of said toe region around said rigid material (as modified, Fuerst, Col. 12, lines 19-20, “compression mold” is a form of shaping and pressing & Savor, Figure 1).
Regarding Claim 5, Fuerst discloses said second raw material selected from the group consisting of metal, wood, hard plastics, and combinations thereof (Col. 10, line 60-63 & Col. 13, lines 3-16).
Regarding Claim 6, Fuerst discloses the step of connecting said bottom lid, middle lid, and top lid via a hinge (568).  
Regarding Claim 7, Fuerst discloses a method for making an outsole (Figures 16-19, Col. 10, line 52-Col. 12, line 23) comprising the steps of: providing a mold comprising a bottom lid (210), a middle lid (600), a toe cap lid (540), and a top lid (560); wherein said middle lid comprises a middle lid gap (gap, see annotated Figure 19 below); warming said mold (Col. 11, lines 20-29); placing a raw material on said bottom lid (Col. 10, line 59-Col. 11, line 4); pressing said raw material between said middle lid and said bottom lid (Col. 10, line 59-Col. 11, line 4 & Col. 11, lines 35-61); placing said top lid on said middle lid (Col. 11, lines 5-10 & Col. 11, lines 35-61); heating said mold (Col. 11, lines 20-29); opening said mold and removing said outsole (Col. 11, lines 30-34); shaping the toe cap (Fuerst, Col. 12, lines 19-20, “compression mold” is a form of shaping).  Fuerst discloses rigid material is used to added strength and support of footwear (Col. 1, lines 44-59) and an additive can be added to the toe cap (Col. 11, lines 12-14).  Fuerst does not specifically disclose the step of placing a rigid material on a toe cap lid and said rigid material into said middle lid gap. However, Savori disclose the use of a rigid material (4) between a mold. It would have been obvious to one of ordinary skill in the art to include a rigid material between a mold, as taught by Savori, in order to add strength and support to the toe cap.  Therefore the combination of Fuerst and Savori disclose placing a rigid material on said toe cap lid; placing said toe cap lid and said rigid material into said middle lid gap.
Regarding Claim 8, Fuerst discloses said bottom lid comprises an inner and outer face (512 & 514), and wherein said inner face comprises a bottom lid cavity (516) where said raw material is placed (Col. 10, line 59-Col. 11, line 4).  
Regarding Claim 9, Fuerst discloses said middle lid comprises a middle lid projection (606), and which further comprises the steps of 2creating a pattern on said outsole with a pattern on said bottom lid cavity and said middle lid projection (Figure 16-19).  
Regarding Claim 10, the combination of Fuerst and Savori disclose the step of encapsulating said rigid material within said raw material (Savori, 1, Figure 1).  
Regarding Claim 11, the combination of Fuerst and Savori disclose the step of adding a second raw material on top of said rigid material (Col. 11, lines 5-12).  
Regarding Claim 12, Fuerst discloses the step of warming said mold is completed by warming said mold to approximately 155 degrees Celsius (Col. 11, lines 20-29).  
Claims 14, 15 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuerst (USPN 7,234,251) in view of Savori (USPN 4,778,145) in further view of Aoki (USPN 5,946,755).
Regarding Claim 14, Fuerst discloses a method for making an outsole (Figures 16-19, Col. 10, line 52-Col. 12, line 23) comprising the steps of: providing a mold comprising a bottom lid (210), a middle lid (600), a toe cap lid (540), and a top lid (560), and wherein said bottom, middle, and top lids are connected via a hinge (568); wherein said middle lid further comprises a middle lid gap (gap, see annotated Figure 19 below); warming said mold (Col. 11, lines 20-29O); placing a first raw material on said bottom lid (Col. 10, line 59-Col. 11, line 4 ); pressing said first raw material between said bottom and middle lids by rotating said middle lid about said hinge (Col. 10, line 59-Col. 11, line 4 & Col. 11, lines 35-61, Figures 16-19); 3placing a second raw material  between said toe cap and said top lid (Col. 11, lines 8-10, Figures 16-19); pressing said second raw material between said toe cap lid and said top lid by rotating said top lid about said hinge (Col. 11, lines 8-10); pressing said first and second raw materials by securing said mold in a closed position (Col. 10, line 64-Col. 11, line 10); heating said mold (Col. 11, line 20-29); opening said mold and removing said outsole (Col. 11, lines 30-34). Fuerst discloses rigid material is used to added strength and support of footwear (Col. 1, lines 44-59) and an additive can be added to the toe cap (Col. 11, lines 12-14).  Fuerst does not specifically disclose the step of placing a rigid material on a toe cap lid and said rigid material into said middle lid gap. However, Savori disclose the use of a rigid material (4) between a mold. It would have been obvious to one of ordinary skill in the art to include a rigid material between a mold, as taught by Savori, in order to add strength and support to the toe cap.  Therefore the combination of Fuerst and Savori disclose placing a rigid material on said toe cap lid; placing said toe cap lid and said rigid material into said middle lid gap; placing a second raw material on said rigid material. Fuerst does not specifically disclose a curing agent used in said first raw material and said second raw material. However, Aoki discloses the use of curing agents in the materials to provide various protections and functions. It would have been obvious to one of ordinary skill in the art to add a curing agent to said first raw material and said second raw material of Fuerst, as taught by Aoki in order to provide various protections and functional characteristics of the sole.
Regarding Claim 15, Fuerst discloses the step of warming said mold is completed by warming said mold to approximately 155 degrees Celsius (Col. 11, lines 20-29).  
Regarding Claim 18, Fuerst discloses said top lid further comprises a top lid cavity (566) which mates with said toe cap lid (Figure 16-19).  
Regarding Claim 19, the combination of Fuerst and Savori disclose the steps of molding said first and second raw materials into a monolithic unit and encapsulating said rigid material within said monolithic unit (Fuerst, Col. 10, line 52-Col. 11, line 14 & Savori, Figure 1).  
Regarding Claim 20. , Fuerst discloses wherein said step of opening said mold and removing said outsole further comprises the steps of: un-securing said mold;  4rotating open said top lid; removing said toe cap lid; rotating open said middle lid; removing said outsole (Figure 16-19 & Col. 10, line 52-Col. 12, line 23). 

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fuerst (USPN 7,234,251) in view of Savori (USPN 4,778,145) in further view of Nishi (US 2017/0318901).
Regarding Claim 2, Fuerst discloses warming a mold to a mold to approximately to 155 degrees (Col. 11, lines 20-29) for compression molding (Col. 12, line 20). Fuerst does not specifically disclose the steps of warming said mold to approximately 155 degrees Celsius before placing said first raw material on said bottom lid.  However, Nishi discloses steps of warming a mold to approximately 155 degrees Celsius (Para. 108) before placing said first raw material on said mold (Para. 109 “hot-pressed). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mold to be heated first, as taught by Nishi in order to allow pressing raw material into the mold and shaping the outsole. 
Regarding Claim 3. Fuerst does not specifically disclose the step of heating said mold to between 250 to 300 degrees F after pressing said second raw material between said toe cap lid and said top lid (Col. 11, lines 20-34). However, Nishi discloses the step of heating a mold to between 165 to 200 degrees Celsius (Para. 108).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the temperature of the heating the mold, as taught by Nishi, in order to provide an adequate integration of material to form an outsole. 

Claims 13, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fuerst (USPN 7,234,251) in view of Savori (USPN 4,778,145) and/or Aoki (USPN 5,946,755) in further view of Nishi (US 2017/0318901).
Regarding Claims 13, 16 & 17, Fuerst does not specifically disclose the step of heating said mold is completed by heating said mold to between 165 to 200 degrees Celsius for approximately 800 seconds.  However, Nishi discloses the step of heating a mold to between 165 to 200 degrees Celsius (Para. 108) for approximately 5 minutes to 30 minutes (Examples 1-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the temperature and duration of the heating the mold, as taught by Nishi, in order to provide an adequate integration of material to form an outsole. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fuerst (USPN 7,234,251) in view of Savori (USPN 4,778,145) in further view of Laska (US 2007/0107257).
Regarding Claim 21, Fuerst does not disclose placing a third raw material with said second raw material on said toe cap lid; pressing said third raw material with said second raw material between said toe cap lid and said top lid. However, Laska disclose the use of multiple different molding material including at least three different sections (Para. 28). It would have been obvious to one of ordinary skill in the art before the filing date to include a third raw material, as taught by Laska, in order to provide various sections having different materials for the purpose of providing various characteristics. 


    PNG
    media_image1.png
    565
    568
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732